UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1101


OSCAR DAVID SANCHEZ SANTOS,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 12, 2019                               Decided: September 20, 2019


Before FLOYD and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


John E. Gallagher, Catonsville, Maryland, for Petitioner. Joseph H. Hunt, Assistant
Attorney General, Stephen J. Flynn, Assistant Director, Ann M. Welhaf, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Oscar David Sanchez Santos, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s denial of his requests for withholding of removal and

protection under the Convention Against Torture. We deny the petition for review.

       We have thoroughly reviewed the record, including the transcript of Sanchez

Santos’ merits hearing and all supporting evidence. We conclude that the record evidence

does not compel a ruling contrary to any of the agency’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the agency’s conclusion that

the Department of Homeland Security rebutted any presumption of a well-founded fear of

persecution by establishing, by a preponderance of the evidence, that Sanchez Santos could

“avoid a future threat to his . . . life or freedom by relocating to another part of [El Salvador]

and, under all the circumstances, it would be reasonable to expect [him] to do so.” 8 C.F.R.

§ 1208.16(b)(1)(B) (2019). We further conclude that substantial evidence supports the

denial of protection under the Convention Against Torture. See Dankam v. Gonzales, 495
F.3d 113, 124 (4th Cir. 2007).

       Accordingly, we deny the petition for review. In re Sanchez Santos, (B.I.A. Dec.

27, 2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           PETITION DENIED



                                                2